Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #17/120,047 filed on 12/11/2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are considered allowable over prior art once all Double Patenting Rejections, 35 U.S.C. 101 Rejections and Claim Objections described below are satisfactorily addressed.

Applicant’s Most Recent Claim Set of 12/11/2020
Applicant’s most recent claim set of 12/11/2020 is considered to be the latest claim set under consideration by the examiner.

Claim Objections
Regarding Claim 1, this claim is objected to for lack of antecedent basis.  This claim recites the limitations “the user of the SaaS” in Line(s) 8-9.  There is no mention of a “SaaS” or “a user of a SaaS” in Claim 1 before the appearance of the limitations “the user of the SaaS” in Line(s) 8-9.

Regarding Claim 1, this claim is objected to for lack of antecedent basis for the use of the acronym “SaaS” in Line(s) 9, without earlier spelling out what the acronym “SaaS” represents.

Regarding Claim 11, this claim is objected to for lack of antecedent basis.  This claim recites the limitations “the user of the SaaS” in Line(s) 7.  There is no mention of a “SaaS” or “a user of a SaaS” in Claim 11 before the appearance of the limitations “the user of the SaaS” in Line(s) 7.

Regarding Claim 11, this claim is objected to for lack of antecedent basis for the use of the acronym “SaaS” in Line(s) 7, without earlier spelling out what the acronym “SaaS” represents.

Regarding Claim 16, this claim is objected to for lack of antecedent basis.  This claim recites the limitations “the user of the SaaS” in Line(s) 7.  There is no mention of a “SaaS” or “a user of a SaaS” in Claim 16 before the appearance of the limitations “the user of the SaaS” in Line(s) 7.

Regarding Claim 16, this claim is objected to for lack of antecedent basis for the use of the acronym “SaaS” in Line(s) 7, without earlier spelling out what the acronym “SaaS” represents.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Regarding Claim 16, a “computer program product” embodied on a “tangible computer readable storage medium” that performs various functions is recited.  The claim fails to identify the computer readable storage medium as a “non-transitory” computer readable “storage” medium that always falls into a statutory class of invention.  In addition, as a signal stores information as it propagates, applicant's specification fails to exclude signals as a form of medium.  As a result, the “computer readable storage medium” in the claims can be interpreted as including various types of transmission media including signals or carrier waves which are not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101, therefore the claim is not statutory.

Regarding Claim(s) 17-20, they/it are/is (a) dependent claim(s) dependent on Claim(s) 16 which have/has inherited the deficiencies of the parent claim and have/has not resolved the deficiencies. Therefore, they/it are/is rejected based on the same rationale as applied to the parent Claim(s) 16 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of issued Patent No. 10,911,407.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application's claims are rendered obvious by one of ordinary skill in the art over issued Patent No. 10,911,407.

Allowable Subject Matter
Claims 1-20 are considered allowable over prior art.

The instant invention is directed to providing a cloud security service that is based on the IP location of the user or subscriber, versus the IP location of the cloud security Service.

The closest prior art, as recited, Hwu et al. US Patent Application Publication No. 2015/0058749 and Zellner US Patent Application Publication No. 2018/0268153, are also generally directed to various aspects of providing a cloud security service that is based on the IP location of the user or subscriber, versus the IP location of the cloud security Service.  However, Hwu et al. or Zellner does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11, 16.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claims 1, 11, 16:
Although the combination of Hwu et al. or Zellner teaches cloud managed secure asset sharing utilizing locality based security rules, Hwu et al. or Zellner fails to teach receiving at a network gateway a request to connect to a cloud-based security service, performing a source Network Address Translation (NAT) from a registered set of public IP addresses associated with a tenant, with an egress IP from the network gateway associated with a region that corresponds to the region of a user that sent the connection request in order to engage in an enhanced user experience of locality for the user of the SaaS; and providing secure access to a Software as a Service (SaaS) using the cloud-based security service, by maintaining a set of IP address ranges for each of the IP address range supported regions, which further provides distinct public IP address pools for each customer or subscriber of the cloud-based security service.
When combined with the additional limitations found in Claims 1, 11, 16.

Therefore Claims 1-20 of the instant application are considered allowable over the cited prior art once all Double Patenting Rejections, 35 U.S.C. 101 Rejections and Claim Objections described above are satisfactorily addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Castilho et al - US_9935984: Castilho et al teaches a cloud based security system that is scalable.
Desai et al - US_20160248812_A1_I: Desai et al teaches methods of communicating with cloud based security systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498